DETAILED ACTION
	This action is in response to Applicant’s Amendment ("Response”) received on March 29, 2021 in response to the Office Action dated January 29, 2021. This action is made Final.
Claims 1-19 are pending in the case. 
Claims 1 and 13 are independent claims.
Claims 1-19 are rejected.

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1 and 13, and submitted arguments against the prior art in the Office Action dated January 29, 2021.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,086,781 and 10,437,916. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8, 10, and 13-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen, U.S. Patent No. US 6,373,502 (“Nielsen”), in view of Green et al., U.S. Patent No. US 7,975,019 (“Green”), and further in view of Lesh, U.S. Patent Application Publication No. US 2005/0273762 (“Lesh”).
Claim 1:
Nielsen teaches a computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising:
program instructions to search HTML code for a webpage with a plurality of links for a first link specified with a first target file name comprising a pop type element (see col. 1, lines 42-47 - when a browser enabled to 45 process a popup link encounters an HTML tag with a POPUP attribute.);
program instructions, responsive to detecting the first link specified with the first target file name comprising the pop type element, to (see col. 3, lines 5-17 - when a browser 
program instructions to insert a second command into the HTML code to specify content from a first file accessed for the first target file name (see col. 3, lines 10-17 - the browser retrieves the file "page.html" from the server "company.com", 2) the browser renders a popup link associated with the file page.html on a display device, 3) the browser then retrieves data associated with the popup anchor, such as a second file and any embedded objects referenced by the second file.);
program instructions, responsive to detecting the event, to trigger a browser to display the specified content by the second command within an interface displaying the webpage (see col. 3, lines 17-20 - When the browser receives an activation of the popup link, the browser displays the retrieved data in a popup window on the display device; col. 7, lines 44-49 - popup link was selected then the browser displays the information retrieved 45 in step 1009 of FIG. 10 in a popup window. FIG. 12 illustrates a popup window 1201 superimposed over main window.).
Green further teaches insert a first command into the HTML code to set an event to pop up a first content; responsive to inserting the first command, to insert a second command (see col. 3, lines 5-55 - the web browser 32 responds to the update handler tag by retrieving a page update handler from the content server 30. This page update handler 36, which may be composed of one or more JavaScript libraries, includes functionality for detecting mouse-over events, generating associated requests for content from the content server 30, and displaying this content within the web page 34. The item may, for example, be a hyperlink that matches a particular link format; col. 6, lines 35-57 - in response to 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Nielsen, to include insert a first command into the HTML code to set an event to pop up a first content; responsive to inserting the first command, to insert a second command for the purpose of efficiently dynamically updating a web page with enhanced functionality, as taught by Green.
Lesh further teaches code to disable the first link and that the content is a first menu layer of a plurality of layers (see para. 0005 - and generating HTML code defining the requested menu (e.g., HTML code that identifies each menu item and supporting links, which may if desired be context sensitive). Such systems and methods can further include copying the generated HTML code into the web page (e.g., based on the location of the menu in the original page) and displaying the HTML code to display the requested menu; para. 0007 - for replacing web page objects with replacement objects. A web page object (e.g., an executable menu that generates menu items when selected such as a JavaScript dynamic menu, or an object such as an image) can be identified in a web page for replacement; 0024 - The URL returns an HTML document that contains the menu items and sub-menus.  0027 - the HTML for the menu is inserted into the HTML for the original page, 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Nielsen, to include code to disable the first link and that the content is a first menu layer of a plurality of layers for the purpose of efficiently replacing original web page objects with enhanced dynamic objects, as taught by Lesh.
Claim(s) 13:
Claim(s) 13 correspond to Claim 1, and thus, Nielsen, Green, and Lesh teach the limitations of claim(s) 13 as well.

Claim 2:
Nielsen further teaches to classify the first link as an autopop link based on the presence of the pop type element comprising pop in the first target file name (see col. 1, lines 42-47 - when a browser enabled to 45 process a popup link encounters an HTML tag with a POPUP attribute.); and to access the file specified by the first target file name, the file being associated with a remote webpage separate from the webpage (see col. 3, lines 10-17 - the browser retrieves the file "page.html" from the server "company.com", 2) the browser renders a popup link associated with the file page.html on a display device, 3) the browser then retrieves data associated with the popup anchor, such as a second file and any embedded objects referenced by the second file.).
Claim(s) 14:
Claim(s) 14 correspond to Claim 2, and thus, Nielsen, Green, and Lesh teach the limitations of claim(s) 14 as well.

Claim 3:
Lesh further teaches instructions to construct a plurality of HTML based files for defining the cascading menu, wherein each of said plurality of HTML based files specifies a separate layer of the cascading menu (see para. 0005 - and generating HTML code defining the requested menu (e.g., HTML code that identifies each menu item and supporting links, which may if desired be context sensitive); para. 0024 - an HTML document that contains the menu items and sub-menus; 0027 - the HTML for the menu is inserted into the HTML for the original page, JavaScript (e.g., of the original page) can use cascading style sheet (CSS) technology to show, hide, and position the menu; Claim 8 - storing each menu with an identification; and checking the identification of the stored menus when a menu is requested.).
Claim(s) 15:
Claim(s) 15 correspond to Claim 3, and thus, Nielsen, Green, and Lesh teach the limitations of claim(s) 15 as well.

Claim 4:
Nielsen and Green further teaches program instructions to set the event to occur in response to a positioning of a cursor over the first link as displayed within the webpage (see Nielsen col. 7, lines 56-58 - this type of popup activation is that the user holds down the mouse button over the link anchor; see Green col. 1, lines 65-67 - when a mouse-over event 
Claim(s) 16:
Claim(s) 16 correspond to Claim 4, and thus, Nielsen, Green, and Lesh teach the limitations of claim(s) 16 as well.

Claim 5:
Green further teaches to set the event to occur automatically as the browser renders the webpage within the interface (see col. 16, lines 35-40 - upon detecting a particular content item 38 and retrieving the associated content, a page update handler 36 may immediately display the overlay display object 40 with the retrieved content-even though a corresponding mouse-over event has not yet occurred.). 
Claim(s) 17:
Claim(s) 17 correspond to Claim 5, and thus, Nielsen, Green, and Lesh teach the limitations of claim(s) 17 as well.

Claim 6:
Nielsen, Green, and Lesh further teach program instructions to search the file accessed for the first target file name for a second link specified with a second target file name comprising a pop type element; program instructions, responsive to detecting the second link specified with the second target file name comprising the pop type element, to insert a next first command into the HTML code to disable the second link and set an event to pop up a second menu layer of a plurality of layers of a cascading menu; program 
Claim(s) 18:
Claim(s) 18 correspond to Claim 6, and thus, Nielsen, Green, and Lesh teach the limitations of claim(s) 18 as well.

Claim 8:
Green further teaches responsive to detecting a mouse over event over the first link when the first browser displays the first link as a visible search result in a separate webpage, to trigger the browser to display the first content with the specified content by the second command within the separate webpage (see col. 14, lines 20-25 - the search results page, the user can hover the mouse pointer 42 over a product link 38 to cause a product popover (overlay display object) 40 to be displayed with information about the 25 corresponding product.).
to disable the first link and that the content is a first menu layer of a plurality of layers (see para. 0005 - and generating HTML code defining the requested menu (e.g., HTML code that identifies each menu item and supporting links, which may if desired be context sensitive). Such systems and methods can further include copying the generated HTML code into the web page (e.g., based on the location of the menu in the original page) and displaying the HTML code to display the requested menu; para. 0007 - for replacing web page objects with replacement objects. A web page object (e.g., an executable menu that generates menu items when selected such as a JavaScript dynamic menu, or an object such as an image) can be identified in a web page for replacement; 0024 - The URL returns an HTML document that contains the menu items and sub-menus.  0027 - the HTML for the menu is inserted into the HTML for the original page, JavaScript (e.g., of the original page) can use cascading style sheet (CSS) technology to show, hide, and position the menu.).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Nielsen, to include code to disable the first link and that the content is a first menu layer of a plurality of layers for the purpose of efficiently replacing original web page objects with enhanced dynamic objects, as taught by Lesh.

Claim 10:
Nielsen, Green, and Lesh further teach program instructions, responsive to detecting the event, to trigger the browser to display the first menu layer specified with the specified .

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen, in view of Green, in view of Lesh, and further in view of Kassab, U.S. Patent Application Publication No. US 2006/0031404 (“Kassab”).
Claim 11:
Green further teaches responsive to detecting the event, to trigger the browser to display the specified content by the second command within the interface displaying the webpage (see Fig. 3.).
Lesh further teaches code to disable the first link and that the content is a first menu layer of a plurality of layers (see para. 0005 - and generating HTML code defining the requested menu (e.g., HTML code that identifies each menu item and supporting links, which may if desired be context sensitive). Such systems and methods can further include copying the generated HTML code into the web page (e.g., based on the location of the menu in the original page) and displaying the HTML code to display the requested menu; para. 0007 - for replacing web page objects with replacement objects. A web page object (e.g., an executable menu that generates menu items when selected such as a JavaScript dynamic menu, or an object such as an image) can be identified in a web page for replacement; 0024 - The URL returns an HTML document that contains the menu items and sub-menus.  0027 - the HTML for the menu is inserted into the HTML for the original page, JavaScript (e.g., of the original page) can use cascading style sheet (CSS) technology to show, hide, and position the menu.).
to disable the first link and that the content is a first menu layer of a plurality of layers for the purpose of efficiently replacing original web page objects with enhanced dynamic objects, as taught by Lesh.
Kassab further teaches while a Javascript setting for activating Javascript for the browser is turned off (see para. 0108 and 0109 - the display/presentation of the document in the web browser is not altered. A second advantage for Approach 1 is that it only assumes HTML script rendering capability on the part of the web browser. As such, Approach 1 works regardless of what additional browser capabilities the user may or may not have enabled (e.g., JavaScript rendering).).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Nielsen, to include code while a Javascript setting for activating Javascript for the browser is turned off for the purpose of efficiently implementing browser functions and page rendering based on available resources/software tools, as taught by Kassab.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen, in view of Green, in view of Lesh, and further in view of Berstis et al., U.S. Patent Application Publication No. US 2007/0192734 (“Berstis”).
Claim 12:

Lesh further teaches code to disable the first link and that the content is a first menu layer of a plurality of layers (see para. 0005 - and generating HTML code defining the requested menu (e.g., HTML code that identifies each menu item and supporting links, which may if desired be context sensitive). Such systems and methods can further include copying the generated HTML code into the web page (e.g., based on the location of the menu in the original page) and displaying the HTML code to display the requested menu; para. 0007 - for replacing web page objects with replacement objects. A web page object (e.g., an executable menu that generates menu items when selected such as a JavaScript dynamic menu, or an object such as an image) can be identified in a web page for replacement; 0024 - The URL returns an HTML document that contains the menu items and sub-menus.  0027 - the HTML for the menu is inserted into the HTML for the original page, JavaScript (e.g., of the original page) can use cascading style sheet (CSS) technology to show, hide, and position the menu.).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Nielsen, to include code to disable the first link and that the content is a first menu layer of a plurality of layers for the purpose of efficiently replacing original web page objects with enhanced dynamic objects, as taught by Lesh.
Berstis further teaches while a pop-up window blocker is set to block any pop-up windows from being displayed within the browser (see para. 0016 - the user may exempt 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method, taught in Nielsen, to include code while a pop-up window blocker is set to block any pop-up windows from being displayed within the browser for the purpose of efficiently controlling interface window display, as taught by Berstis.

Allowable Subject Matter
Claims 7, 9, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Rejections under 35 USC 103:
	Applicant argues Green and Lesh do not teach or suggest “to insert a first command into the HTML code to disable the first link and set an event to pop up a first menu layer of a plurality of menu layers of a cascading menu.”
	The Examiner respectfully disagrees.
insert a first command into the HTML code to set an event to pop up a first content; responsive to inserting the first command, to insert a second command. Lesh teaches generating HTML code defining the requested menu (e.g., HTML code that identifies each menu item and supporting links, which may if desired be context sensitive). Such systems and methods can further include copying the generated HTML code into the web page (e.g., based on the location of the menu in the original page) and displaying the HTML code to display the requested menu. para. 0005. Further, for replacing web page objects with replacement objects. A web page object (e.g., an executable menu that generates menu to disable the first link and that the content is a first menu layer of a plurality of layers. And so, the combination of Green and Lesh teaches or suggests “to insert a first command into the HTML code to disable the first link and set an event to pop up a first menu layer of a plurality of menu layers of a cascading menu.”

Applicant further argues the Nielson, Green, and Lesh combination fails to teach or suggest “program instructions, responsive to inserting the first command, to insert a second command into the HTML code to specify content of the first menu layer form a file accessed for the first target file name.”
The Examiner respectfully disagrees. 
Nielson teaches the browser retrieves the file "page.html" from the server "company.com", 2) the browser renders a popup link associated with the file page.html on a display device, 3) the browser then retrieves data associated with the popup anchor, such as a second file and any embedded objects referenced by the second file. col. 3, lines 10-17. Here, Nielson teaches that the HTML includes code causing commands to be inserted renders a popup link) that specify content from a file for the target file name (retrieves the file; retrieves data associated with the popup anchor, such as a second file and any 15 embedded objects.). Accordingly, Nielson teaches or suggests program instructions to insert a second command into the HTML code to specify content of the first menu layer form a file accessed for the first target file name. Green teaches the web browser 32 responds to the update handler tag by retrieving a page update handler from the content server 30. This page update handler 36, which may be composed of one or more JavaScript libraries, includes functionality for detecting mouse-over events, generating associated requests for content from the content server 30, and displaying this content within the web page 34. The item may, for example, be a hyperlink that matches a particular link format. col. 3, lines 5-55. Further, in response to detecting and executing the JavaScript ("JS") update handler tag, the web browser 32 loads at least some of the JavaScript code of the update handler 36. The particular functionality provided by this code may depend on information included in the update handler tag. For example, the tag may specify the type or types of popovers (overlay display objects) that are to be enabled on the page, in which case update handler code for generating these types of popovers may be loaded. col. 6, lines 35-57. The Examiner notes multiple codes or commands are loaded or inserted into the web page for causing overlay display objects to be enabled on the web page. Further, some code corresponding to specific functionality is loaded, and further associated code is loaded is loaded after. Accordingly, Green teaches or suggests insert a first command into the HTML code to set an event to pop up a first content; responsive to inserting the first command, to insert a second command. Accordingly, The Nielson, Green, Lesh combination teaches or suggests “program instructions, responsive to inserting the first command, to insert a 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790.  The examiner can normally be reached on M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T MCINTOSH/              Primary Examiner, Art Unit 2176